Case 3:18-cv-00618-TAD-KLH Document 8 Filed 10/09/18 Page 1 of 1 PageID #: 32



                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                  MONROE DIVISION



GARY W. DELRIO                              CIVIL ACTION NO. 18-0618

VERSUS                                      JUDGE TERRY A. DOUGHTY

LIFE INSURANCE CO. OF                       MAG. JUDGE KAREN L. HAYES
NORTH AMERICA


                                     JUDGMENT

       Upon consideration,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Joint Motion and Order of

Dismissal [Doc. No. 7] is GRANTED, and all claims in the above-referenced matter are

DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 9th day of October, 2018.




                                                       TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
